Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 1 of 21 PageID #:32619




                            EXHIBIT 9
Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 2 of 21 PageID #:32620



     CENTER FOR DRUG EVALUATION AND
                RESEARCH




                       APPLICATION NUMBER:
                         022272Orig1s014




              OFFICE DIRECTOR MEMO
              Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 3 of 21 PageID #:32621



                   DEPARTMENT OF HEALTH & HUMAN SERVICES                                           Public Health Service
                                                                                                   Food and Drug Administration
                                                                                                   Rockville, MD 20857




        To:                 Janet Woodcock, MD
                            Director, Center for Drug Evaluation and Research (CDER)
                            Food and Drug Administration (FDA)

        From:               Douglas C. Throckmorton, MD
                            Deputy Director for Regulatory Programs
                            CDER, FDA

        Subject:            Abuse-Deterrent Properties of Purdue’s Reformulated OxyContin (oxycodone
                            hydrochloride) Extended-Release Tablets


        This memorandum summarizes the complex and technical multidisciplinary review of scientific data
        regarding Purdue’s reformulated OxyContin (oxycodone hydrochloride) extended release tablets1
        (OCR) (NDA 22-272) and its potential abuse deterrent properties for the purposes of regulatory
        decision-making. This matter has been the subject of extensive consideration by Agency experts over
        the course of many months. Given the nature of this matter, an integrated assessment of the scientific
        data and regulatory issues is particularly important.

        Accordingly, in my capacity as Deputy Director for Regulatory Programs for the Center for Drug
        Evaluation and Research (CDER or the Center) -- and given my extensive involvement in scientific
        and policy decisions on issues related to drugs with abuse potential within CDER -- you have asked me
        to provide recommendations on the following two issues:

                   1. Whether the labeling for Purdue Pharma LP’s (Purdue’s) reformulated OxyContin
                      (oxycodone hydrochloride) extended release tablets (OCR) should be revised to include
                      language describing abuse-deterrent properties of the new formulation along with relevant
                      caveats (the “labeling issue”); and

                   2. Whether Purdue’s original formulation of OxyContin (oxycodone hydrochloride) extended
                      release tablets (OC) should be determined to be withdrawn for reasons of safety or
                      effectiveness (the “relisting issue”).

        These two issues should be considered in light of the respective standards in the Federal Food, Drug,
        and Cosmetic Act (the Act) and implementing regulations. FDA has long considered abuse and
        dependence in different contexts of regulatory decision-making (e.g., product labeling, drug approvals,
        adverse events).



        1
            The approved labeling refers to “OxyContin (oxycodone hydrochloride controlled-release) Tablets.”
                                                                                                                                  1

Reference ID: 3294145
           Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 4 of 21 PageID #:32622

        Fundamental to consideration of both issues here is an overall assessment of potential abuse-deterrent
        properties of OCR relative to OC. Accordingly, this memo focuses on my assessment of the data
        regarding those properties. The materials used in preparing this assessment are listed at the end of the
        document, and consist of extensive scientific reviews of data generated by multiple components of
        CDER, including the Controlled Substances Staff (CSS), the Division of Anesthesia, Analgesia, and
        Addiction Products (DAAAP), and the Office of Surveillance and Epidemiology (OSE).

        The memorandum concludes by explaining my recommendations on both the labeling issue and the
        relisting issue. Those recommendations are:

                1. That the labeling for OCR should be revised to include language describing the abuse-
                   deterrent properties of the new formulation along with relevant caveats; and

                2. That OC should be determined to be withdrawn for reasons of safety or effectiveness.

           I.   Background

                A. Opioids Generally

        Prescription opioid analgesics are an important component of modern pain management. Abuse and
        misuse of these products, however, have created a serious and growing public health problem. FDA
        has worked to address this problem while ensuring that patients in pain have appropriate access to
        opioid analgesics. FDA has approved labeling and a risk evaluation and mitigation strategy (REMS) to
        address the problem of abuse and misuse.

        Another important step towards the goal of creating safer opioid analgesics has been the development
        of opioids that are formulated to deter abuse and misuse. FDA considers the development of these
        products a high public health priority. Because opioid analgesics must be able to deliver the opioid to
        patients for the management of pain, the extent to which an abuse-deterrent product is able to reduce
        misuse and abuse will not be absolute. Therefore, the extent of abuse deterrence can only be
        understood when studied relative to a comparator.

                B. Purdue’s OC and OCR

        FDA originally approved Purdue’s new drug application for OxyContin extended release tablets (OC)
        (NDA 20-553) on December 12, 1995. The labeling stated that the product should only be taken
        orally, and warned that taking crushed, chewed, or broken tablets could lead to the rapid release and
        absorption of a potentially toxic dose of oxycodone. The product was not formulated with properties
        to deter abuse, and approved labeling did not include language on abuse-deterrent properties.

        Purdue subsequently submitted and received approval of another new drug application for
        reformulated OxyContin extended release tablets (OCR) (NDA 22-272) on April 5, 2010, with the goal
        of making it more difficult to misuse and abuse by changing the physical and chemical properties of
        the formulation. The NDA included studies assessing these product attributes. The approved labeling
        did not include language on abuse-deterrent properties. In addition, as a part of the approval of OCR
        in 2010, FDA imposed post-marketing requirements to assess the impact of these changes on abuse
        and misuse patterns in the real world.

        Shortly after approval of OCR, Purdue notified FDA by letter dated August 10, 2010, that it had ceased
        shipment of OC, and FDA subsequently moved OC to the “Discontinued Drug Product List” section of
                                                                                                             2

Reference ID: 3294145
              Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 5 of 21 PageID #:32623

        the “Approved Drug Products With Therapeutic Equivalence Evaluations” (commonly known as the
        Orange Book). Purdue also asked FDA by letter dated March 19, 2013, to withdraw approval of OC
        for reasons of safety. There are several pending abbreviated new drug applications (ANDAs) that cite
        OC as the reference listed drug and propose to duplicate OC. In addition, several citizen petitions have
        been submitted requesting that FDA determine whether OC (10 mg, 15 mg, 20 mg, 30 mg, 40 mg, 60
        mg, 80 mg, and 160 mg strengths) was voluntarily withdrawn from sale for reasons other than safety or
        effectiveness.

        Purdue submitted data regarding the abuse-deterrent properties of OCR in a citizen petition dated
        August 28, 2012.2 On September 14, 2012, Purdue submitted Supplement 014 to NDA 22-272 (S-14)
        requesting prior FDA approval of labeling describing the abuse-deterrent properties of OCR. The CP
        and S-014 included data from in vitro, pharmacokinetic (PK), clinical abuse potential and
        epidemiologic studies.

              II. Findings from Multidisciplinary Review

                  A. Summary of Multidisciplinary Review

        FDA evaluated data on the following four categories of abuse-deterrent properties of OCR:3
                 o Laboratory-based in vitro manipulation and extraction studies
                 o Pharmacokinetics studies
                 o Clinical abuse potential studies
                 o Investigations analyzing postmarketing data on abuse

        These data have been the subject of extensive evaluation by multiple components of CDER over the course
        of many months. Key studies discussed in this memo are summarized in the attached chart. Because the
        extent of abuse deterrence for OCR can best be understood when studied relative to a comparator much of
        the data compare OC and OCR. The data from all investigations relevant to the potentially abuse-
        deterrent properties of OCR need to be evaluated together, considering the totality of the evidence, to
        assess whether and the degree to which OCR can be expected to deter abuse relative to OC.4

                  1. Laboratory-based in vitro manipulation and extraction studies5

        The goal of these studies was to assess the effects of the new formulation on a variety of in vitro
        measures related to the manipulation of the formulation for the purposes of abuse and misuse. In other
        words, the goal is to evaluate the ease with which the potentially abuse-deterrent properties of the
        formulation can be defeated or compromised. Because the original formulation’s extended-release
        properties were easy to defeat with simple methods such as chewing, one goal was to have the product
        retain a degree of the extended-release properties after dissolution or extraction of crushed tablets

        2
          The petition asked FDA, among other things, not to approve any generic versions of oxycodone hydrochloride extended-
        release tablets that are not as abuse-deterrent as OCR. FDA issued a non-substantive denial of the petition, which was
        subject to FDCA 505(q), on January 26, 2013. (Docket FDA-2012-P-0939).
        3
         See Draft Guidance for Industry: Abuse-Deterrent Opioids — Evaluation and Labeling (January 2013) (hereinafter Draft
        Guidance) for background on categories of studies that may be relevant for evaluating abuse deterrence.
        4
         The evaluation of an abuse-deterrent formulation takes into consideration the most common routes of abuse which in this
        case are the oral, nasal, and intravenous routes. As reflected in the approved OCR labeling, the use of opioid analgesic
        products carries the risk of addiction even under appropriate medical use, so it is appropriate to evaluate data on abuse
        deterrent properties regardless of the population.
        5
            See e.g., DAAAP and CSS reviews for more information.
                                                                                                                                 3

Reference ID: 3294145
Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 6 of 21 PageID #:32624
              Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 7 of 21 PageID #:32625

        when taken via known oral and non-oral routes of abuse (i.e., injection, insufflation). For both
        comparisons, standard pharmacokinetic measures were assessed (including Tmax, Cmax, and AUC).

        As summarized in the tables appended to this memo:
              1. When serum concentrations of whole OC and OCR were compared, the two formulations
                 are equally bioavailable.
              2. When serum concentrations of OC and OCR were compared, both formulations are
                                                                                                       (b) (4)
                 susceptible to being defeated when chewed vigorously                                          ), with
                 shorter periods of chewing defeating the OC formulation to a larger degree than the OCR
                 formulation. The result is a longer Tmax for the OCR formulation when chewed routinely
                 compared with OC, which may predict a lower abuse potential.7 However, given the ability
                 of chewing to defeat the extended-release features of both formulations, the impact of OCR
                 on oral abuse has yet to be adequately demonstrated.
              3. Serum concentrations following crushing of OCR with mortar and pestle show that OCR
                 retains its extended release properties after crushing. In vitro dissolution data following
                 crushing of OC and OCR with mortar and pestle show that crushing by manual means (such
                 as mortar and pestle) defeats the extended-release properties of OC but not OCR tablets.

        To summarize the results from this category, the PK and other data demonstrate that (while OCR is as
        bioavailable as OC), OCR is more resistant than OC to some forms of manipulation but not others.
        Notably, however, vigorous chewing is still able to disrupt the controlled-release mechanism of the
        OCR, such that an impact of the formulation change on oral routes of abuse cannot yet be adequately
        assessed.

                  3.   Clinical Abuse Potential Studies8

        The goal of these studies was to compare the attractiveness (“likability”) of manipulated OxyContin
        formulations (OC, OCR) by exposing individuals experienced in the abuse of opioids to these products
        and assessing their responses.9 The focus of these studies was on relevant routes of abuse (particularly
        insufflation).

        As summarized in table three appended to this memo:

                  1. Finely-crushed and coarsely-crushed OCR had lower liking scores than OC when
                     insufflated. The results were consistent whether evaluated using median liking scores or
                     using a responder analysis.
                  2. While the full amount of finely- and coarsely-crushed OC could be insufflated by 25 of 27
                     subjects, only 17 of the 27 subjects tested given OCR were able to insufflate the full
                     amount. OCR and OC caused similar degrees of intranasal irritation.

        To summarize the results from this category, the clinical abuse potential studies reinforce data from the
        other categories of data discussed in this document. The data from the clinical studies, along with
        7
         The Tmax (time to maximum concentration) for the OCR and OC formulations when taken without chewing were 4.5
        hours and 2.5 hours, respectively. A longer Tmax has been suggested to be associated with a reduced risk of abuse, but no
        quantitative link has been established to date.
        8
            See e.g., DAAAP and CSS reviews for more information.
        9
          Clinical abuse potential studies are generally conducted in a drug-experienced abuse population as a common enrichment
        strategy. These subjects generally are more capable of distinguishing active drug from placebo reproducibly which
        improves the power of the study to distinguish differences between treatments.
                                                                                                                                    5

Reference ID: 3294145
              Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 8 of 21 PageID #:32626

        support from the in vitro and other data, indicate that OCR has physicochemical properties that are
        expected to reduce abuse via insufflation. That is, the reformulation resulted in reduced attractiveness
        for insufflation of the manipulated OCR to individuals experienced in the abuse of opioids when
        compared with manipulated OC.

                   4.   Postmarketing Studies10
        The sponsor submitted data from 11 postmarketing investigations, three of which met the
        characteristics (as set forth in the Draft Guidance) of formal investigations.11 The data from the 11
        investigations were reviewed by OSE and DAAAP and the results are summarized in the OSE and
        DAAAP reviews and in table four appended to this memo. There were three goals of the investigations
        into the effects of OxyContin reformulation in the real world setting:

                   1. Compare the rates of abuse, diversion, and outcomes of abuse (e.g., overdose,
                      hospitalization, death) for OCR and OC

                   2. Compare the rates of adverse events and therapeutic errors for OCR and OC

                   3. Compare the rates of accidental exposures for OCR and OC

                   Formal Epidemiologic Studies

        These studies submitted by the sponsor assessed the impact of the new OxyContin formulation in
        several important areas, including overall and route-specific abuse of OCR, OC, and other extended-
        release oxycodone products. Another study, the Client Treatment Study (CTS) Investigation was
        submitted to the docket by another company and was also reviewed.


                   NAVIPPRO™ Study

        The NAVIPPRO™ study looked at data from standardized self-administered questionnaires completed
        by clients entering substance abuse treatment centers to examine the prevalence of OxyContin abuse in
        the 30 days prior to admission. The results suggested that the replacement of OC with OCR in the
        marketplace has led to reduced abuse, including reduction of abuse of both OxyContin and other forms
        of extended-release oxycodone products. These conclusions are limited by the persistence of reported
        use and abuse of OC long after Purdue had withdrawn OC from marketing.12 The results of the
        NAVIPPRO™ study also differ from those reported from the National Survey on Drug Use in
        Households (NSDUH), which showed no change in non-medical use of OxyContin in the 30 days prior
        to the interview following replacement of OC with OCR in the marketplace.




        10
             See e.g., DAAAP and OSE reviews for more information.
        11
          The National Addiction Vigilance Intervention and Prevention Program (NAVIPPRO™) Investigation, the Researched
        Abuse Diversion and Addiction-Related Surveillance (RADARS®) System Poison Center Program (SPCP) Investigation,
        and the National Poison Data System (NPDS) Investigation.
        12
          Current data do not explain the persistence of use of OC. Explanations that have been offered include the persistence of
        the OC formulation in the supply chain and in patients’ homes, as well as mis-identification by individuals of what form of
        OxyContin they took.
                                                                                                                                  6

Reference ID: 3294145
              Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 9 of 21 PageID #:32627

        The data from NAVIPPRO™ also suggest an effect of OCR in deterring route-specific abuse. Prior to
        the introduction of OCR, the rate of non-oral abuse of OxyContin was 70% among abusers. Since the
        introduction of OCR, the corresponding rate of non-oral abuse of OCR was 40% among abusers.

                   Client Treatment Study (CTS) Investigation

        This study collected information about the routes of abuse of OxyContin in similar ways to
        NAVIPPRO, collecting data from standardized self-administered questionnaires completed by clients
        entering substance abuse treatment centers to examine the prevalence of OxyContin abuse. The data
        from NAVIPPRO™ are in conflict with the data from the CTS. Instead of decreases in the prevalence
        of overall OxyContin abuse, the CTS reported increases in the prevalence of overall OxyContin abuse
        in the previous 30 days (via both oral and non-oral routes) from 2.6 to 2.9%.

        With regard to route-specific abuse, here again the data from NAVIPPRO do not agree with data from
        the CTS investigation. In the CTS data, the prevalence of OxyContin abuse via non-oral routes
        increased from 44 to 48% following OCR introduction. While there are differences in how the data are
        collected in these two studies and differences in how they were analyzed,13 the reason for these
        different results from similar data sources is not known.

                   RADARS® System Poison Control Program (SPCP) Investigation

        The RADARS data assessed OxyContin abuse by measuring the numbers of poison control calls
        related to intentional abuse of OxyContin. After the introduction of OCR, there was a 32% decline in
        call numbers14. The decline was precipitous after the market introduction of OCR, which was
        inconsistent with the gradual decline in the numbers of OxyContin prescriptions.

        No information about route-specific abuse was obtained.

                   National Poison Control Data System (NPDS) Investigation

        Like RADARS, the NPDS investigation assessed OxyContin abuse by measuring the numbers of
        poison control calls related to intentional abuse of OxyContin. After the introduction of OCR, there
        was a 30% decline in call numbers and a 19% decline when the calls were adjusted for the number of
        prescriptions dispensed for OxyContin. The decline was precipitous after the market introduction of
        OCR, which was inconsistent with the gradual decline in the numbers of OxyContin prescriptions.

        While some of the formal epidemiologic studies suggest a decline in OCR abuse via non-oral routes,
        other studies do not support such a finding. Longer-term follow-up of the ongoing studies, as well as
        additional data from other formal studies would be useful.

                   Additional Post-marketing Investigations

        The sponsor conducted additional studies to evaluate the impact of OCR on a variety of outcomes that
        are plausibly linked to changes in patterns of abuse and misuse.15 They include information from a
        variety of relevant sources on the following:
        13
             These differences are discussed in greater detail in the OSE reviews.
        14
             Expressed as numbers of calls per unique recipient of an OxyContin prescription.
        15
             See reviews from OSE and DAAAP for details.
                                                                                                           7

Reference ID: 3294145
             Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 10 of 21 PageID #:32628

                     •   Diversion
                     •   Doctor shopping
                     •   Street price of the new OxyContin formulation
                     •   Social use patterns reflected in internet discussions
                     •   Prescribing of OxyContin by physicians identified as ‘high risk’ based on past
                         prescribing patterns.
                     •   OxyContin abuse by abusers followed longitudinally in a cohort of abusers in Kentucky
                     •   Adverse events from sponsor’s International Drug Safety Database (ARGUS).
                     •   Statement of law enforcement personnel involved in enforcement related to prescription
                         drug abuse made to Purdue’s Law Enforcement Liaison and Education trainers from
                         2010-2012.

                  Data on Clinical Consequences

        While some of the informal studies are designed to assess death related to prescription drug abuse,
        mortality data are not yet available. To date, the available data from the informal studies, together with
        the formal epidemiologic studies, are not sufficient to adequately assess the clinical consequences of
        abuse (e.g., overdose, death, or hospitalizations). Longer-term follow-up of the ongoing studies, as
        well as additional data from other formal studies and other postmarketing investigations would be
        useful.

        Based on aggregate data from these postmarketing investigations, I believe that while the
        investigations have some limitations, these data support the findings from other data sources that OCR
        can be expected to reduce abuse via the intravenous and intranasal routes, and possibly reduce overall
        abuse.16 Particularly encouraging data from these sources include the following:
                    • Declines in prescribing behaviors that have been linked to misuse and abuse: doctor
                       shopping, prescriptions paid for with cash, prescriptions for the highest doses of
                       OxyContin, and prescriptions by physicians identified as ‘high risk’ based on past
                       prescribing patterns.
                    • Declines in reported rates of insufflation and injection of OCR, and decreases in the
                       average number of days of abuse of OCR via injection or insufflation, compared with
                       OC in a cohort of abusers followed longitudinally in Kentucky.

                     B. Conclusions from Scientific Multidisciplinary Review

        Given the complex, technical, and multidisciplinary nature of this matter, I am including an integrated
        summary assessment of the scientific data below:

              •   Both OC and OCR are equally bioavailable when swallowed whole.

              •   The in vitro data, together with the other data show that, relative to OC, there is an increase in
                  the ability of OCR to resist cutting, crushing, chewing, breaking, and dissolution using a variety
                  of tools and solvents.17
        16
          DAAAP and OSE express consistent views on the more formal postmarketing investigations. Although DAAAP and
        OSE use different language to characterize the other postmarketing data and have differing views of the robustness of that
        data, there is general agreement with my conclusions regarding the regulatory implications of the postmarketing data.
        17
           OxyContin is also misused for therapeutic purposes. For example, a patient or caregiver may crush the product to
        administer it if the patient lacks the ability to swallow an intact tablet. As noted in the boxed warning of the labeling,
        disruption of the tablet and controlled-release mechanism for abuse or misuse “can lead to rapid release and absorption of a
                                                                                                                                     8

Reference ID: 3294145
             Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 11 of 21 PageID #:32629


               •   The in vitro testing of the physical properties of OCR was extensive18 and rigorously
                   conducted, and the effects shown19 provide a strong basis for predicting an effect of OCR on
                   route-specific abuse. The studies were appropriate for a formulation that is focused on physical
                   changes to deter abuse and misuse. The testing of the physical properties was robust in that it
                   was also sufficient to reveal how the current formulation could be defeated (e.g., vigorous
                   chewing or robust mechanical grinding).

               •   The in vitro data, together with the pharmacokinetic data, show that while OCR is more
                   difficult to crush than OC, vigorous chewing is sufficient to defeat the extended-release
                   features of OCR to a similar degree as that seen with OC.20 Accordingly, the impact of the
                   formulation change on the oral route of abuse cannot yet be adequately assessed.

               •   Intranasal and intravenous opioid abuse are associated with serious adverse events including
                   overdose and death and the OCR can be expected to have a positive public health impact.21
                   Intravenous opioid abuse is associated with HIV and hepatitis B and C infection risk as well as
                   organ damage.22 Intranasal opioid abuse is associated with nasal, palatal, and pharyngeal
                   necrosis.23

               •   With regard to intravenous abuse, the in vitro data demonstrate that OCR has physicochemical
                   properties expected to make abuse by injection difficult. When subjected to an aqueous
                   environment, OCR gradually forms a viscous hydrogel (i.e., a gelatinous mass) that resists
                   passage through a needle. The in vitro testing was sufficient to demonstrate that OCR prevents
                   oxycodone from being drawn into a syringe to any meaningful extent. Although there are no
                   supporting pharmacokinetic or clinical data available (and it is not ethically feasible to obtain
                   such data), the in vitro data, coupled with the post-marketing reports, supports the conclusion
                   that OCR has properties that are predicted to reduce abuse by the intravenous route compared
                   with OC.

               •   With regard to intra-nasal abuse, the clinical studies showed OCR resulted in lower liking
                   scores than OC. The in vitro data also showed that OCR requires a higher amount of effort,
                   time, experience and tools to crush, which could make more difficult the creation of a fine
                   powder for intranasal use. There is also supportive pharmacokinetic and postmarketing data.


        potentially fatal dose of oxycodone.” The increased ability of OCR to resist crushing and breaking may have an impact on
        deterring such use.
        18
          For example, the fractionation studies used the full range of particle sizes likely to be achieved for misuse and abuse
        purposes, and the extraction studies included a broad array of “household”, “industrial,” and pH buffered solvents. The
        syringeability testing included multiple needle sizes and extraction times and temperatures.
        19
         For example, the maximum amount of oxycodone expelled via injection of crushed OCR (through a 27 gauge needle)
        was (b)
            (4) as compared with a range of
                                               (b) (4)
                                                       oxycodone expulsion for OC.
        20
          The pharmacokinetic studies, together with in vitro data, suggest that shorter periods of chewing defeated OC to a larger
        degree than the OCR formulation, and it is reasonable to conclude that such an effect could have an impact on misuse.
        21
             See Refs. 5-9 (in “Materials Used for This Review”).
        22
          See Refs. 5-7. According to Section 9.2 of the approved labeling for both OC and OCR, injection of the OxyContin
        tablet excipients “can result in death, local tissue necrosis, infection, pulmonary granulomas, and increased risk of
        endocarditis and valvular heart injury.”
        23
             See Refs. 8-9.
                                                                                                                                      9

Reference ID: 3294145
          Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 12 of 21 PageID #:32630

               Based on these data, OCR is predicted to reduce abuse via the intranasal route compared with
               OC.

           •   Abuse of OC and OCR is still possible by the intravenous and intranasal routes, as well as by
               the oral route.

           •   Oxycodone in both the OC and OCR formulations is not appropriate for vaporization (e.g., for
               smoking) as the oxycodone degrades at temperatures close to where vaporization occurs. The
               difficulty of inhalation is a reflection of properties of the drug substance, not the reformulation.

           •   The postmarketing data support the conclusions reached using the in vitro, PK, and clinical
               data, but do not yet demonstrate, a reduction in OCR abuse following replacement of OC with
               OCR in the marketplace. Additional data, including epidemiological data, when available, will
               provide further information on the impact of OCR on the abuse liability of the drug.

           III. Implications of the Above Assessment for Regulatory Decision-making

        The data relevant to the potentially abuse-deterrent properties of OCR need to be evaluated together,
        considering the totality of the evidence, to assess the implications for regulatory decisions. My
        recommendations regarding the labeling and relisting issues are discussed below and take into account
        my assessment of the multidisciplinary review together with applicable standards for evaluating the
        respective issues. A summary of the salient data considered as a part of this review is included in the
        tables appended to this document.

               A.       Labeling Issue

        FDA approves an NDA only if the agency determines (among other things) that the drug is “safe for
        use under the conditions prescribed, recommended, or suggested in the proposed labeling[.]” FDCA
        505(b)(1) and (d)(1). An NDA must include “full reports of investigations which have been made to
        show whether or not such drug is safe for use[.]” FDCA 505(b)(1). FDA may refuse to approve an
        NDA if:
             •  The investigations required under section 505(b) of the [FDCA] do not include adequate tests
                by all methods reasonably applicable to show whether or not the drug is safe for use under the
                conditions prescribed, recommended, or suggested” in the labeling;
             •  The results of the tests show that the drug is “unsafe for use under the conditions prescribed,
                recommended, or suggested” in the labeling or “the results do not show that the drug product
                is safe for use under those conditions”
             •  There is insufficient information about the drug to determine whether the product is safe for
                use under the conditions prescribed, recommended, or suggested” in the labeling.

        21 CFR 314.127(b)(2), (3), and (4). An NDA supplement is considered an “application” that must
        meet the same evidentiary standards for approval as the NDA itself. See 21 CFR 314.3 and 314.71.

        FDA has long considered abuse and misuse information a necessary element in evaluating the safety
        of a drug. For example, if a drug has potential for abuse, agency regulations require NDA and IND
        sponsors to provide the agency with “a description and analysis of studies or information related to
        abuse of the drug” and any studies related to overdosage. 21 CFR 312.23(a)(10)(i) and
        314.50(d)(5)(vii). FDA regulations (in effect since 1985) that require sponsors to review, investigate,
        and submit to FDA adverse drug experience reports define “adverse drug experience” broadly to

                                                                                                                10

Reference ID: 3294145
             Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 13 of 21 PageID #:32631

        include adverse events occurring from “drug overdose, whether accidental or intentional,” and “drug
        abuse.” 21 CFR 314.80 and 314.98(a).

        A drug’s labeling is approved by FDA as part of the application or supplement. The labeling must be
        truthful and not misleading, and “must contain a summary of the essential scientific information
        needed for the safe and effective use of the drug.” FDCA 502(a); 21 CFR 201.56(a)(1) (emphasis
        added). Abuse and misuse information has an established place in drug labeling as “essential
        scientific information” for safe use. For example, FDA regulations adopted in 2006 require that
        prescription drug labeling include abuse, dependence, and overdosage information, including “the
        types of abuse that can occur with the drug and the adverse reactions pertinent to them, and must
        identify particularly susceptible patient populations.” 21 CFR 201.57(c)(10) and (c)(11).

        In the Draft Guidance, the agency said that “when the data predict or show that a product’s potentially
        abuse deterrent properties can be expected to, or actually do, result in a significant reduction in that
        product’s abuse potential, these data, together with an accurate characterization of what the data mean,
        should be included in the product labeling.”24 It is important to emphasize that the data relevant to the
        potentially abuse-deterrent properties of OCR need to be evaluated together, considering the totality of
        the evidence, to assess whether labeling changes are appropriate. I have considered the totality of the
        evidence, including in vitro, PK, clinical liking, and post-marketing data, and the robust nature of
        certain data, as discussed extensively above, and summarized in Section II. I conclude, for purposes of
        labeling, that the data predict that OCR’s abuse deterrent properties can be expected to result in a
        significant reduction in OCR’s abuse potential.

        Specifically, the in vitro data demonstrate that OCR has physicochemical that are expected to make
        abuse via injection difficult. In addition, the reduced “liking” shown in the clinical study leads me to
        conclude that OCR is likely to result in meaningful reductions in intranasal abuse. The clinical study,
        along with support from the in vitro data, indicate that OCR has physicochemical properties that are
        expected to reduce abuse via the intranasal route. The in vitro studies and clinical study provide robust
        support for my conclusions, while the pharmacokinetic and postmarketing investigations are
        supportive. I recommend that appropriate language be included in the OCR labeling. Inclusion of this
        information is particularly important because OxyContin has a well-documented history of misuse and
        abuse, with serious public health consequences.

                 B. Relisting Issue

        A determination regarding whether OC was voluntarily withdrawn from sale for reasons of safety or
        effectiveness must be made prior to approving an ANDA that refers to it (21 CFR 314.161). Drugs are
        removed from the list if FDA determines that the listed drug was withdrawn from sale for reasons of
        safety or effectiveness (FDCA 505(j)(7)(C); 21 CFR 314.162). The NDA holder’s stated reasons for
        withdrawing the drug are not determinative. 57 Fed. Reg. at 17971 (Apr. 28, 1992). The agency
        “will…consider other factors…such as increases in the number of adverse drug reactions reported on
        the drug and published or unpublished studies of the drug questioning its safety or effectiveness.” 54
        Fed. Reg. at 28907 (July 10, 1989). The agency has recognized that a drug’s safety profile can change




        24
           See Draft Guidance at 17. The term “significant” in this context of this Draft Guidance is not intended to refer to
        statistical significance. The comment period on the Draft Guidance recently closed. The agency is currently reviewing the
        comments it has received and will make changes as appropriate.
                                                                                                                               11

Reference ID: 3294145
             Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 14 of 21 PageID #:32632

        due to the availability of alternative products in the context of determining whether a drug was
        withdrawn for safety or effectiveness reasons.25

        FDA has long considered the abuse potential of a drug in numerous regulatory contexts. Where
        appropriate, FDA may take into account abuse potential as part of the safety profile of a drug when
        weighing its benefits and risks. In this case, it is appropriate to consider abuse potential as part of the
        Agency’s determination of whether OC was withdrawn from sale for reasons of safety or effectiveness.
        This approach is particularly appropriate here in light of the extensive and well-documented history of
        OxyContin abuse.

        I have conducted an extensive safety review, and have reached the conclusions discussed above. I
        have concluded that OC provides the same therapeutic benefits as OCR, but that OC poses an
        increased potential for abuse by certain routes of administration (i.e., intravenous and intranasal), when
        compared to OCR. Based on the totality of the available data and information, I have determined that
        the benefits of OC no longer outweigh its risks. I have also determined that OC was withdrawn from
        sale for reasons of safety or effectiveness.


        Materials Used for This Review
          1. Draft Guidance for Industry: Abuse-Deterrent Opioids—Evaluation and Labeling (January
              2013).
          2. Controlled Substances Staff (CSS) ‘Study of Abuse Deterrence Characteristics of Reformulated
              OxyContin Relative to Original OxyContin’ by Michael Klein, Ph.D. dated April 11, 2013.
          3. Division of Anesthesia, Analgesia, and Addiction Products (DAAAP) Division Director
              Review and Medical Officer review of OxyContin data by Robert Rappaport, M.D., and
              Pamela Horn, M.D dated April15, 2013.
          4. Office of Surveillance and Epidemiology (OSE) Office-level memorandum on abuse-deterrent
              formulations of OxyContin by Gerald Dal Pan, MD, dated April 12, 2013.
          5. Katz et al, “Tampering with prescription opioids: nature and extent of the problem, health
              consequences, and solutions,” The American Journal of Drug and Alcohol Abuse, vol. 37,
              pages 205-217.
          6. Silva et al, “Factors associated with history of non-fatal overdose among young nonmedical
              users of prescription drugs,” Drug and Alcohol Dependence, vol. 128, pages 104-110.
          7. Degenhardt et al, “Mortality among regular or dependent users of heroin and other opioids: a
              systematic review and meta-analysis of cohort studies,” Addiction, vol 106, pages 32-51.
          8. CDC, “Integrated prevention services for HIV infection, viral hepatitis, sexually transmitted
              diseases, and tuberculosis for persons who use drugs illicitly: summary guidance,” Morbidity
              and Mortality Weekly Report, vol. 61, pages 1-40.
          9. Alexander et al, “Intranasal hydrocodone-acetaminophen abuse-induced necrosis of the nasal
              cavity and pharynx,” The Laryngoscope, vol. 122, pages 2378-2381.




        25
          For example, FDA determined that the 10 mg presentation of Halflytely and Bisocodyl Tablets Bowel Prep Kit was
        withdrawn for safety reasons because the 5 mg presentation had “comparable effectiveness to the 10 mg product and…a
        safety advantage over the 10 mg product because there is less abdominal fullness and cramping[.]” 76 Fed. Reg. 51037
        (Aug. 17, 2011).                                                                                                     12

Reference ID: 3294145
Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 15 of 21 PageID #:32633
Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 16 of 21 PageID #:32634
                                    Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 17 of 21 PageID #:32635




         Table Three: Summary of Human Abuse Testing of Reformulated OxyContin (OCR) Compared with Original Formulation OxyContin
                                                                   (OC)
    Property                                              Test                                            Results
    ‘Likeability’ of OCR formulation when in              Insufflation following mechanical crushing.        • The median Emax for finely crushed OC was significantly larger than
    human abuse studies taken intranasally37                                                                      that for finely crushed OCR for drug liking on a bipolar “Drug
                                                                                                                  Liking” VAS scale (100 vs. 87).
                                                                                                             • Descriptive statistics showed that approximately 37 % (10 out of 27
                                                                                                                  subjects) and 55.6 % (15 out of 27 subjects) of subjects in the study
                                                                                                                  had at least a 30 % reduction in drug liking Emax following intranasal
                                                                                                                  administration of finely and coarsely crushed OCR tablets
                                                                                                                  respectively, relative to finely crushed OC38.
    Other clinical outcomes comparing the OCR             Measures of nasal irritation and measures of       • No relevant differences in nasal irritation between OCR and OC
    and OC formulations taken intranasally                completeness of ingestion of dose39.                    formulations were detected40.
                                                                                                             • Most of the subjects in the trial (25 out of 27) were able to insufflate
                                                                                                                  the full amount of crushed OC, while 10 out of 27 subjects failed to
                                                                                                                  insufflate the full amount of the crushed OCR.




    36
     Lower Cmax values were observed for finely and coarsely crushed OCR tablets (LS mean 16.8 ng/mL and 14.5 ng/mL respectively) when compared to OC finely crushed (LS
    mean 21.7 ng/mL). OC finely crushed had the shorter Tmax: median value1 hour (Min- Max, 0.25-2.50) versus OCR finely crushed Tmax median of 2 h (Min-Max, 0.75-3.5).
    OCR, coarsely crushed, had a median of 3 h (Min-Max, 1.00-8.13).
    37
         Examined in Study OTR-1018.
    38
         A 30% reduction in ‘liking’ Emax has been suggested as a potential marker for relevant clinical effect.
    39
      Study OTR-1018 included evaluations of nasal irritation from intranasal administration of each treatment. Assessments of irritation were completed by an Ears, Nose, and
    Throat (ENT) specialist, using endoscopy and intranasal photography and by each study subject. Assessment by the ENT specialist, conducted approximately 30 minutes post-
    dosing focused on the categories of nasal congestion, nasal irritation (external), and nasal discharge. The subject rated assessment, conducted at selected times post-dosing focused
    on the categories of burning, need to blow nose, runny nose/nasal discharge, facial pain/pressure, and nasal congestion.
    40
       Using observer-rated and subject-rated evaluations of nasal irritation. Subject-rated Assessment of Intranasal Irritation [SRAII]) and observer-related Assessment of Intranasal
    Irritation (ORAII) using endoscopy was also conducted as the objective measure of pupillometry.
                                                                                                                                                                                      15

Reference ID: 3294145
                                 Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 18 of 21 PageID #:32636




    Table Four: Summary of Post-Marketing Assessment of Abuse of OxyContin, Reformulated OxyContin (OCR), and Original Formulation
                                                          OxyContin (OC)41
    Property             Study / Measure                        Results
    Overall abuse        NAVIPPRO42 / Prevalence of
                         abuse: Past 30-days abuse before vs.   Prevalence45 of extended-release (ER) oxycodone abuse statistically significantly decreased among those who reported prescription
                         after OCR introduction43, 44           opioid abuse:
                                                                                                                                                        (b) (4)                           (b) (4)
                                                                     •    Prevalence of any extended-release (ER) oxycodone abuse decreased by                    from

                                                                     •    Prevalence of other ER oxycodone abuse (which includes generic ER oxycodone, Mexican and Canadian OxyContin, and
                                                                                                             (b) (4)             (b) (4)
                                                                           other ER oxycodone) decreased by          from
                                                                                                                                                                         (b) (4)                    (b) (4)
                                                                     •    Prevalence of all OxyContin abuse (U.S brand-name formulation only) decreased by                         from
                                                                                            (
                                                                     •    Prevalence of OCb           and OCR (12.1%) abuse were similar after marketing started for reformulated OxyContin.

                                                                The prevalence of OCR abuse was 49% lower than the prevalence of OC abuse before marketing started, a statistically significant
                                                                finding.

                                                                Among all clients, the prevalence of OxyContin abuse in the past 30 days (regardless of formulation) statistically significantly
                                                                              (b) (4)            (b) (4)
                                                                declined from         before, to         after OCR introduction



    41
      Focus in this table is on the three formal epidemiologic studies of abuse conducted by Purdue (NAVIPPRO, RADARS System Poison Center Program, and NPDS), and two
    investigations conducted by Research Triangle Institute (CTS and NSDUH).
    42
       The NAVIPPRO™ Investigation, a cross-sectional study, assessed the prevalence of OxyContin abuse in the past 30-days among adults entering a non-random sample of U.S.
    substance abuse treatment centers, based on standardized intake interviews that incorporated pill cards to identify medications. Route of administration and frequency of abuse
    (number of days of abuse) were also assessed. Except where noted, the results account for repeat clients admitted to treatment centers. While demographics of NAVIPPRO™
    clients are similar to demographics among clients entering publicly-funded treatment centers (according to the Treatment Episode Data Set), no data has been submitted on the
    generalizability of the NAVIPPRO™ treatment centers and their clients after applying the investigation’s inclusion/exclusion criteria.
    43
      Abuse of original OxyContin and other ER oxycodone (e.g., generic ER oxycodone) after marketing started for reformulated OxyContin may confound findings on
    reformulated OxyContin abuse. Had original OxyContin and other ER oxycodone not been abused after marketing started for reformulated OxyContin, prevalence and frequency
    of reformulated OxyContin abuse may be higher than reported here.
    44
      An appropriately conducted analysis that incorporates a measure of the availability of the various ER oxycodone formulations has not been performed. Thus, prevalence shown
    here do not account for the lower number of prescriptions dispensed for ER oxycodone after the introduction of reformulated OxyContin.
    45
      Prevalence calculated here do not account for repeat clients of substance abuse treatment centers. Regarding original OxyContin and reformulated OxyContin, prevalence
    calculated with and without accounting for repeat patients was similar.
                                                                                                                                                                                                              16

Reference ID: 3294145
                                     Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 19 of 21 PageID #:32637


    Property                Study / Measure                           Results
    Overall abuse           NAVIPPRO
                                                                           •    Frequency of OCR abuse after the introduction of OCR (7.5 days / 30 days) was statistically significantly less than
                            Average days of abuse in past 30-                   frequency of OC abuse before the introduction (10.75 days / 30 days).
                            days
    Overall abuse           Client Treatment Study
                            Investigation (CTS)46                          •    Prevalence of past-30 day OxyContin® abuse statistically significantly increased from 2.6% to 2.9% among all clients.

                            Prevalence of abuse: past 30 days
                            OxyContin abuse
    Overall abuse           NSDUH (National Survey on Drug
                            Use in Households)                             •    Surveying the prevalence of abuse in a representative sample of non-institutionalized patients, no significant change was
                                                                                seen in the prevalence of past 30-day non-medical OxyContin use after OCR marketing.
    Overall abuse           RADARS System Poison Center
                            Program47                                      •    The mean quarter-year number of intentional abuse exposures to OxyContin was reduced significantly by     (b) (4)48
                                                                                                                                                                                                  .
    Overall abuse           NPDS49
                                                                           •    The mean quarter-year number of intentional abuse exposures to OxyContin was reduced significantly by 30%50.
    Route-specific          NAVIPPRO
                                                                      Prevalence of past 30-days abuse before vs. after marketing via oral route of abuse:
      abuse
                            Route-specific past 30-days abuse                                       (b) (4)
                            before vs. after marketing started for         •    OC: 12.5% before              after, a statistically significant relative percent change
                            reformulated OxyContin
                                                                           •    OCR: 9.0%

                                                                      Prevalence of route-specific past 30-days abuse before vs. after marketing via non-oral route of abuse:
                                                                                                    (b) (4)
                                                                           •    OC: 18.1% before              after, a statistically significant relative percent change

                                                                           •    OCR: 4.8%



    46                                (b) (4)
         Commissioned by                        and submitted by Research Triangle Institute.
    47
      The Researched Abuse Diversion and Addiction-Related Surveillance (RADARS) System Poison Control Center Program Investigation, a cross-sectional study, assesses the
    extent of OxyContin abuse by measuring the number of poison control center calls related to intentional abuse of OxyContin from a non-random sample of poison control centers
    in the US.
    48
         When adjusted for the number of recipients of OxyContin the reduction was 32%, a finding that remained statistically significant.
    49
      The National Poison Data System (NPDS) Investigation, a cross-sectional study, assesses the extent of OxyContin abuse by measuring the number of poison control calls
    related to intentional abuse and misuse of OxyContin from all US regional poison control centers.
    50
         When adjusted for the number of OxyContin prescriptions dispensed, the reduction was 19%, a finding that was not statistically significant.


                                                                                                                                                                                                            17

Reference ID: 3294145
                                Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 20 of 21 PageID #:32638


    Property            Study / Measure                         Results
    Route-specific      NAVIPPRO
                                                                Abuse of OCR was more via oral route, with less non-oral abuse, than abuse of OC:
      abuse
                        Routes of abuse profile: Percent of
                        those reporting OxyContin abuse via         •     Among those who abused OC, approximately 55% reported abuse via oral routes, and approximately 70% reported abuse
                        specific routes of administration,                via non-oral routes.
                        among those reporting OxyContin
                        abuse                                       •     Among those who abused OCR, approximately 75% reported abuse via oral routes, and approximately 40% reported
                                                                          abuse via non-oral routes.
    Route-specific      Client Treatment Study
      abuse             Investigation (CTS)                         •     Among clients who abused OxyContin®, the percent reporting usually abusing OxyContin® via non-oral routes of
                                                                          administration also statistically significantly increased from 44% to 48%.
    Clinical            Potential metrics: deaths, overdoses,       •     No study findings on clinical consequences of abuse were submitted for Purdue’s formal studies of abuse (NAVIPPRO,
      consequences of   overdose, and rates of addiction                  RADARS System Poison Center Program and NPDS).
      abuse




                                                                                                                                                                                               18

Reference ID: 3294145
           Case: 1:14-cv-10150 Document #: 584-10 Filed: 04/29/20 Page 21 of 21 PageID #:32639

     ---------------------------------------------------------------------------------------------------------
     This is a representation of an electronic record that was signed
     electronically and this page is the manifestation of the electronic
     signature.
     ---------------------------------------------------------------------------------------------------------
     /s/
     ----------------------------------------------------
     DOUGLAS C THROCKMORTON
     04/16/2013




Reference ID: 3294145
